UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          2/27/2020
 Yong Xu, on his own behalf and on behalf of
 others similarly situated,

                                  Plaintiff,                  1:19-cv-11885 (PAE) (SDA)

                      -against-                               ORDER

 Kealoha Sushi Inc. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a Telephone Conference, during which only Plaintiff appeared, it is hereby

Ordered as follows:

       1. If Defendants have not appeared by March 30, 2020, Plaintiff shall seek one or more

           Certificates of Default from the Clerk of Court.

       2. The parties (or, if no defendants have appeared in the case, only the plaintiff) shall

           appear for a Telephone Conference on Tuesday, April 7, 2020 at 3:00 p.m. The parties

           shall call the Court’s conference line at 212-805-0110 once all parties are on the line.

SO ORDERED.

DATED:         New York, New York
               February 27, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
